Văn Phòng Luật Sư Đặc Biệt Về Những Thi Hành Bất Công Trong Việc Làm Có Liên
Quan Đến Di Trú
Bộ Tư Pháp Hoa Kỳ

Văn Phòng Nhân Quyền

Bộ Tư Quyền

Những Câu Hỏi Thường Gặp Về Trường Hợp Thông Tin Không
Trùng Khớp Về Tên/Số An Ninh Xã Hội
1.

Tại sao tôi nhận được thư thông báo về thông tin không trùng khớp của Cục Quản Lý An Ninh Xã Hội (SSA)?
Thư thông báo về thông tin không trùng khớp của SSA được gửi khi có sự khác biệt giữa thông tin về nhân viên mà doanh nghiệp
cung cấp cho SSA và thông tin của nhân viên trong hồ sơ của SSA. Một số nguyên nhân thường gặp của thông tin không trùng
khớp được SSA thông báo là lỗi chính tả, đổi tên, lỗi của doanh nghiệp khi nhập dữ liệu hoặc sử dụng sai số An Ninh Xã Hội. Thư
thông báo về thông tin không trùng khớp KHÔNG PHẢI LÀ một tuyên bố về quyền công dân Hoa Kỳ, tình trạng nhập cư hoặc sự
đủ điều kiện làm việc tại Hoa Kỳ của nhân viên.

2.

Tôi đã nhận được thư thông báo về thông tin không trùng khớp từ SSA – tôi phải làm gì?
Nếu quý vị được phép làm việc và nhận được thư thông báo về thông tin không trùng khớp từ SSA, thì quý vị nên so sánh thông tin
trong thư này với thông tin được ghi trên thẻ An Ninh Xã Hội của mình.
 Nếu thông tin trong thư KHÔNG TRÙNG KHỚP với thông tin trên thẻ An Ninh Xã Hội của quý vị, thì hãy điền vào mẫu đơn
được gửi kèm theo thư này và gửi qua đường bưu điện cho SSA càng sớm càng tốt.
 Nếu tất cả các thông tin trong thư đều TRÙNG KHỚP với thông tin trên thẻ An Ninh Xã Hội của quý vị, thì hãy đến văn phòng
An Ninh Xã Hội địa phương càng sớm càng tốt để tìm hiểu xem tại sao lại xuất hiện thông tin không trùng khớp.

3.

Có phải tất cả các thư thông báo về thông tin không trùng khớp đều từ SSA không?
Không. Các thư thông báo về thông tin không trùng khớp có thể đến từ các cơ quan chính phủ khác hoặc các doanh nghiệp tư nhân,
như công ty bảo hiểm sức khỏe và công ty kiểm tra lý lịch.

4.
Doanh nghiệp của tôi đã nhận được thông báo về thông tin không trùng khớp từ một nguồn khác không phải SSA
– tôi phải làm gì?
Nếu quý vị được phép làm việc và doanh nghiệp của quý vị nhận được thông báo về thông tin không trùng khớp từ một cơ quan
hoặc công ty khác, như công ty bảo hiểm sức khỏe, thì quý vị nên xin một bản sao của thông báo về thông tin không trùng khớp đó
và:
 Liên lạc với cơ quan/công ty đó để xem họ có gửi thông tin chính xác của quý vị cho SSA hay không.
 Nếu cơ quan/công ty đó đã gửi thông tin chính xác, thì hãy đến văn phòng An Ninh Xã Hội địa phương của quý vị để xem tại
sao lại xuất hiện thông tin không trùng khớp.

5.

Tôi có những quyền gì nếu tôi nhận được thông báo về thông tin không trùng khớp?
Doanh nghiệp của quý vị không được có bất cứ hành động nào bất lợi đối với quý vị (như sa thải, đình chỉ hoặc giáng chức quý vị
hoặc giữ lại tiền lương, giảm giờ làm việc hoặc từ chối đào tạo) mà chỉ dựa trên thông tin không trùng khớp. Doanh nghiệp của quý
vị cũng không được yêu cầu thêm giấy tờ hoặc yêu cầu quý vị điền vào Mẫu I-9 mới, dựa trên thông báo về thông tin không trùng
khớp. Nếu doanh nghiệp có bất cứ hành động nào trong số những hành động này, thì quý vị nên liên lạc với văn phòng của chúng
tôi theo số điện thoại miễn phí 1-800-255-7688.

6.

Ngoài việc cung cấp các thông tin về trường hợp thông tin không trùng khớp của tôi, tôi nên đợi điều gì khác từ
doanh nghiệp của tôi?
Nếu quý vị được phép làm việc nhưng gặp vấn đề về thông tin không trùng khớp, thì quý vị nên đợi những điều sau từ doanh
nghiệp của mình:
 Một khoảng thời gian hợp lý để giải quyết vấn đề thông tin không trùng khớp.
 Sự đối xử công bằng trong việc đáp ứng các thông tin không trùng khớp, bất kể tình trạng công dân hay nguồn gốc quốc gia của
quý vị.
 Khả năng tiếp tục làm việc trong khi quý vị giải quyết vấn đề thông tin không trùng khớp.
 Các cuộc thảo luận định kỳ với doanh nghiệp của quý vị về việc quý vị đã giải quyết xong vấn đề thông tin không trùng khớp
hay chưa.

7.

Tôi có thể tìm thêm thông tin về trường hợp thông tin không trùng khớp ở đâu?
Cục Quản Lý An Ninh Xã Hội có phần giải đáp cho các thắc mắc thường gặp về thư thông báo về thông tin không trùng khớp của SSA
tại http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127 và http://ssa-custhelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199. Để
nêu thắc mắc hoặc được trợ giúp về cách đáp ứng thư thông báo về thông tin không trùng khớp hoặc các thông báo tương tự,
hãy gọi cho văn phòng của chúng tôi theo số điện thoại miễn phí 1-800-255-7688 hoặc vào trang
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf.
Văn Phòng Luật Sư Đặc Biệt Về Những Thi Hành Bất Công Trong Việc Làm Có Liên Quan Đến Di Trú
Đường dây nóng miễn phí dành cho người lao động: 1-800-255-7688 (Thứ Hai-Thứ Sáu, 9 giờ sáng-5 giờ chiều, giờ ET) Có thông dịch
viên hỗ trợ
http://www.justice.gov/crt/about/osc/
Vietnamese

Văn Phòng Luật Sư Đặc Biệt Về Những Thi Hành Bất Công Trong Việc Làm Có Liên
Quan Đến Di Trú
Bộ Tư Pháp Hoa Kỳ

Văn Phòng Nhân Quyền

Bộ Tư Quyền

Thông Tin “Không Trùng Khớp” về Tên và Số An Ninh Xã Hội (SSN)
cho Nhân Viên
NHỮNG ĐIỀU QUÝ VỊ CẦN BIẾT:
 Các thông báo về thông tin không trùng khớp về Tên/Số An Ninh Xã Hội (SSN) có thể đến từ Cục Quản Lý An
Ninh Xã Hội (SSA), các cơ quan chính phủ khác hoặc các công ty tư nhân.
 Nếu quý vị hoặc doanh nghiệp của quý vị nhận được thư thông báo về thông tin không trùng khớp từ SSA, thì thư
này sẽ có các hướng dẫn về những việc cần làm.
 Nếu quý vị hoặc doanh nghiệp của quý vị nhận được thông báo về thông tin không trùng khớp từ các cơ quan
chính phủ khác hoặc các công ty tư nhân, thì quý vị nên kiểm tra thông tin mà cơ quan hoặc công ty đó đã cung
cấp cho SSA. Nếu thông tin là chính xác, thì hãy liên lạc với SSA để xem tại sao lại xuất hiện thông tin không
trùng khớp.
 Thông tin không trùng khớp về Tên/Số An Ninh Xã Hội có thể là do thông tin không chính xác hoặc không được
cập nhật.
 Trách nhiệm của quý vị là phải cập nhật hồ sơ của mình với SSA càng sớm càng tốt sau khi quý vị trở thành công
dân Hoa Kỳ hoặc sau khi thay đổi tên do kết hôn, ly hôn hoặc vì bất cứ lý do nào khác.
 Doanh nghiệp của quý vị có thể hỏi quý vị về những việc mà quý vị đã làm để tìm cách khắc phục thông tin
không trùng khớp.
QUÝ VỊ NÊN YÊU CẦU DOANH NGHIỆP CỦA MÌNH:
 Cung cấp thông tin bằng văn bản giải thích về thông tin không trùng khớp.
 Kiểm tra xem doanh nghiệp của quý vị có lưu tên và số An Ninh Xã Hội chính xác của quý vị trong hồ sơ không.
 Tiếp tục để quý vị làm việc trong khi đang khắc phục thông tin không trùng khớp.
 Cho đủ thời gian để thu thập tài liệu và khắc phục thông tin không trùng khớp.
 Đối xử với quý vị giống như những nhân viên khác, bất kể tình trạng công dân hay nguồn gốc quốc gia, khi giải
quyết thông tin không trùng khớp của quý vị.
QUÝ VỊ NÊN GỌI CHO ĐƯỜNG DÂY NÓNG CỦA OSC THEO SỐ 1-800-255-7688 NẾU DOANH
NGHIỆP CỦA QUÝ VỊ:
 Yêu cầu quý vị điền một Mẫu I-9 mới mà chỉ dựa trên thông báo về thông tin không trùng khớp trước khi cho quý
vị một khoảng thời gian hợp lý để đính chính thông tin không trùng khớp.
 Không cho phép quý vị làm việc hoặc cắt giảm tiền lương/giờ làm việc của quý vị mà chỉ dựa trên thông tin
không trùng khớp.
 Không cho quý vị một khoảng thời gian hợp lý để khắc phục thông tin không trùng khớp.
 Thực hiện các thủ tục xử lý thông tin không trùng khớp khác nhau đối với các nhân viên dựa trên nguồn gốc quốc
gia hay tình trạng công dân của họ.
 Yêu cầu quý vị phải tạo ra một tài liệu của SSA hoặc cơ quan chính phủ khác do thông tin không trùng khớp.
Văn Phòng Luật Sư Đặc Biệt Về Những Thi Hành Bất Công Trong Việc Làm Có Liên Quan Đến Di Trú
Đường dây nóng miễn phí dành cho người lao động: 1-800-255-7688 (Thứ Hai-Thứ Sáu, 9 giờ sáng-5 giờ chiều, giờ ET) Có thông dịch
viên hỗ trợ
http://www.justice.gov/crt/about/osc/
Vietnamese

